United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3395
                                   ___________
United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Steven Wayne Watson,                     *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                   ___________

                             Submitted: June 16, 2010
                                Filed: June 23, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Steven Watson pled guilty to one count of conspiracy to possess
pseudoephedrine with the intent to manufacture methamphetamine, in violation of 21
U.S.C. §§ 841(c)(1) and 846. The presentence investigation report (PSR) set Watson's
total offense level at 23, with a criminal history category of VI, resulting in an
advisory Guidelines range of 92 to 115 months' imprisonment. Watson conceded the
accuracy of the PSR's calculations but requested a downward departure, arguing that
his criminal history category substantially overstated the seriousness of his criminal
history. See U.S.S.G. § 4A1.3(b). The district court1 denied Watson's request, finding

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
that Watson's criminal history was not overstated, and sentenced Watson to 92
months' imprisonment. Watson appeals, arguing that (1) the district court erred when
it found that his criminal history category did not overstate the seriousness of his
criminal history, and (2) the resulting sentence was substantively unreasonable. We
affirm.

       First, to the extent Watson seeks review of the district court's denial of his
request for a downward departure, that decision is "unreviewable unless the district
court had an unconstitutional motive or an erroneous belief that it was without the
authority to grant the departure." United States v. Cole, 525 F.3d 656, 660 (8th Cir.
2008). Watson does not argue that either of these exceptions applies here, and we
therefore have no authority to review the court's denial of the requested departure. Id.
And, "[t]o the extent [Watson's] same arguments could be applied to a variance, we
do not perceive any abuse of discretion by the district court." United States v. Woods,
596 F.3d 445, 449 (8th Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 46 (2007)
(standard of review)).

       Next, we review the substantive reasonableness of Watson's sentence under a
deferential abuse-of-discretion standard, and we accord within-Guidelines sentences
a "presumption of substantive reasonableness on appeal." United States v. Luleff, 574
F.3d 566, 569 (8th Cir. 2009) (quotations omitted). Watson argues that his 92-month
sentence creates an unwarranted sentencing disparity, and is longer than necessary to
promote deterrence and to protect the public. See 18 U.S.C. § 3553(a)(2) & (6). He
emphasizes that several of his prior offenses were non-violent, and that his past crimes
stem from drug addiction and poverty. But, "[t]he district court's decision to place
greater emphasis in this case on factors that favored a sentence within the advisory
range . . . than on other § 3553(a) factors that might favor a more lenient sentence is
a permissible exercise of the considerable discretion available to a sentencing court."
United States v. Ruelas-Mendez, 556 F.3d 655, 658 (8th Cir. 2009). Here, the court
noted Watson's "lengthy, lengthy criminal history," which includes two prior prison

                                          -2-
sentences, and cited § 3553(a), emphasizing the sentencing objectives of just
punishment, general deterrence, and incapacitation. See 18 U.S.C. § 3553(a)(2)(A)-
(C). The court also encouraged Watson to use his time in prison to gain educational
and vocational training, and to get his "drug situation under control." See id. §
3553(a)(2)(D). Accordingly, there was no abuse of discretion by the district court and
we hold that Watson's 92-month, within-Guidelines sentence is substantively
reasonable.

      For the foregoing reasons, we affirm.
                      ______________________________




                                         -3-